Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/21/2021, with respect to previous objections to claims 10 & 14 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 10 & 14 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 12/21/2021, with respect to the previous 112(b) rejections of claims 3, 6-8, 10-11, 13-14 (except for those noted below) have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues (Examiner notes that 112(b) issues pertaining to claims 1 & 14 still persist).  The previous 112(b) rejections of claims 3, 6-8, 10-11, 13-14 (except for those noted below) has been withdrawn. 

Applicant's arguments filed 12/21/2021 regarding the previous 112(b) rejections of claim 1 and claim 14 (pertaining to “governing”) have been fully considered but they are not persuasive.

Applicant argues amendment to claims 1 & 14 obviate the issues.
Examiner respectfully disagrees. Regarding claim 1, Examiner still considers there to be a consistency issue in terms of how the conveying unit(s), distribution channel(s), and inlet nozzle(s) are being assigned.  The organization of claim 1 must be corrected, as claim 1 appears to be repeating structural elements in a manner which is inconsistent with how the disclosure is assigning the structural elements (see 112(b) rejections below).   Regarding claim 14, the claim language does not appear to recite the structural elements responsible for “governing”.  

Applicant's arguments filed 12/21/2021 regarding the previous 102 rejection of claim 1 under DeWitt have been fully considered but Examiner is not clear due to the 112(b) issues whether the .  

Election/Restrictions
Newly submitted claim 17 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 17 would have been restricted from amended claim 1 if originally presented under plural combinations requiring the same subcombination (see MPEP 806.05, PLURAL COMBINATIONS REQUIRING A SUBCOMBINATION COMMON TO EACH COMBINATION).  Amended claim 1 requires cleaning fluid and drying fluid convening unit limitations not found in claim 17.  Claim 17 requires an inlet and distribution rod not found in amended claim 1.  These diverging/non-overlapping scopes would pose a burden by requiring different search strategies/queries. Because claim 1 has already been examined, amended claim 1 is considered constructively elected.    
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 17 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 14 objected to because of the following informalities:  claim 14 should tie in the “supply of drying fluid” and “supply of cleaning fluid” mentioned in the last clause with their corresponding storage tanks.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Examiner has interpreted “an elastic return element” in claim 7 under 112(f) interpretation to correspond with the following structure: a spring (see Applicant’s Figures 2-3, spring 3.  Page 12, lines 4-15).   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, & 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “wherein the cleaning fluid conveying unit includes a succession of elements not aligned along an axial direction of the cleaning device”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 2-3, distribution channel 21, inlet nozzle 110.  see specification, page 18, lines 21-38.  page 19, lines 1-13).  Examiner however, notes that claim 1 already recites distribution channel(s) and inlet nozzle(s), and Applicant’s described cleaning conveying 
Claim 1 has been amended to recite “wherein the cleaning fluid conveying unit includes a succession of elements not aligned along an axial direction of the cleaning device”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 2-3, distribution channel 21, inlet nozzle 110.  see specification, page 18, lines 21-38.  page 19, lines 1-13).  While Examiner understands that inlet nozzle 110 is not aligned with distribution channel 21, Examiner does not identify how this would be a “succession” of elements.  The cleaning fluid flowing through inlet nozzle 110 would then flow into cavity 14 before proceeding to distribution channel 21 (e.g. cavity 14 is an intervening element between inlet nozzle 110 and distribution channel 21, such that how are inlet nozzle 110 and distribution channel 21 considered to be in “succession”?).  
Claim 1 has been amended to recite “wherein the cleaning fluid conveying unit includes a succession of elements not aligned along an axial direction of the cleaning device”.  Examiner considers only relying on the term “elements” to be so broad so as to not be limiting/defining of the cleaning fluid conveying unit.   Examiner does not consider “elements” would invoke 112(f) interpretation in its current presentation.   
Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claim 14 recites a cleaning fluid storage tank and drying fluid storage tank, and describes “governing” of the cleaning fluid and drying fluid.  Claim 14 does not appear to claim the structural element(s) responsible for these “governing” activities (e.g. Applicant’s distributor 8 in the disclosure appears to be one of such elements).  Applicant must either further claim the structure responsible for this, or clarify if such structure is already claimed. 

Examiner’s Comment
To advance prosecution, if Applicant is intending to pursue the features of the cleaning fluid inlet nozzle and distribution channel being offset/non-aligned, Examiner still considers DeWitt would be pertinent under case law regarding rearrangement of parts or reversal of parts.    Examiner refers to the previous claim 8 & 9 rejections regarding these.  
Regarding reversal of parts, Examiner had previously applied this to the claim 8 rejection.  To reiterate, DeWitt uses an air-actuated piston/plunger, and reversing the arrangement for the headlight washer 32 (e.g. reversing the fluid inputs such that liquid is fed through inlet 182 and air is fed through opening 184) so that the liquid drives the movement of the piston/plunger against the bias of the spring would be an obvious reversal still resulting in the selective actuation/extension of the spray head (see DeWitt’s Figures 9-10, air inlet 182, fluid opening 184, bores 188 & 200).  Examiner considers Applicant’s offset inlet nozzle and distribution channel to be similar to how DeWitt’s air inlet 182 is offset from bore 200, albeit DeWitt is using this for air as opposed to the cleaning fluid.  
Regarding rearrangement of parts, Examiner had previously applied this to the claim 9 rejection.  To reiterate, simply shifting the position of DeWitt’s opening 184 (e.g. opening 184 can be angled) does not appear to materially affect the operation of the device.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718